NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12021

 SHRINE OF OUR LADY OF LA SALETTE INC. vs.    BOARD OF ASSESSORS
                          OF ATTLEBORO.



        Suffolk.      December 5, 2016. - March 22, 2017.

 Present:   Gants, C.J., Lenk, Hines, Gaziano, Lowy, & Budd, JJ.


Taxation, Real estate tax: abatement, Real estate tax:
     exemption, Real estate tax: classification of property.
     Real Property, Tax.



    Appeal from a decision of the Appellate Tax Board.

     The Supreme Judicial Court granted an application for
direct appellate review.


     Diane C. Tillotson (Ryan P. McManus also present) for the
taxpayer.
     Michael R. Siddall (James M. Hannifan also present) for
board of assessors of Attleboro.
     Heidi A. Nadel, for Massachusetts Council of Churches &
others, amici curiae, submitted a brief.
     Felicia H. Ellsworth, Eric L. Hawkins, & William R.
O'Reilly, Jr., for Roman Catholic Archbishop of Boston & others,
amici curiae, submitted a brief.


    GANTS, C.J.    This is an appeal from a decision of the

Appellate Tax Board (board) concerning property in Attleboro
                                                                    2


owned by the taxpayer, Shrine of Our Lady of La Salette Inc.

(Shrine).    The Shrine sought a tax abatement from the board,

claiming that certain portions of its property were exempt from

taxation under G. L. c. 59, § 5, Eleventh (Clause Eleventh), the

exemption for "houses of religious worship."    The crux of the

appeal is the scope of this exemption.    For the reasons set

forth below, we conclude that property is exempt from taxation

under Clause Eleventh where the dominant purpose of the

questioned portion of property is religious worship or

instruction, or purposes connected with it.    Applying this

principle, we conclude that the board erred when it found that

the Shrine's "welcome center" and maintenance building were not

exempt under Clause Eleventh.    We affirm its denial of an

abatement for the former convent that the Shrine leased to a

nonprofit organization for use as a safe house for battered

women, and for the wildlife sanctuary that was exclusively

managed by the Massachusetts Audubon Society in accordance with

a conservation easement.    The safe house and wildlife sanctuary

might have been exempt from real estate taxation under G. L.

c. 59, § 5, Third (Clause Third), as the property of a

benevolent or charitable organization devoted to charitable use,

had the Shrine satisfied the filing requirements for such an

exemption, but they were not exempt under Clause Eleventh.1

     1
         We acknowledge the amicus brief jointly submitted by the
                                                                     3


    Background.    The Shrine is a Catholic religious

organization affiliated with the Missionaries of Our Lady of La

Salette (missionaries).   The missionaries are members of the

Catholic faith who are inspired by what they believe to have

been an apparition of the Virgin Mary (Our Lady) to two children

in the village of La Salette, France, in 1846.    Following that

event, supporters erected a shrine in La Salette to provide the

many pilgrims who began traveling there each year a space to

express their devotion.   Since then, members of the Catholic

faith from around the world have erected shrines honoring Our

Lady in their respective countries.    Although there are a number

of these shrines throughout the world, each country is permitted

only one designated national shrine.   The Shrine in Attleboro,

which opened in 1953, became the national shrine for the United

States in 2009.   Accordingly, thousands of people visit the

Shrine each year, ranging from the lone visitor who stays for


Roman Catholic Archbishop of Boston, the Roman Catholic Bishop
of Fall River, the Roman Catholic Bishop of Springfield, and the
Roman Catholic Bishop of Worcester. We also acknowledge the
amicus brief jointly submitted by the Massachusetts Council of
Churches; CAIR-Massachusetts; the Emanuel Gospel Center; the
Episcopal Diocese of Massachusetts; the Episcopal Diocese of
Western Massachusetts; the Islamic Society of Boston Cultural
Center; the Massachusetts Conference of the United Church of
Christ; the New England Conference of the United Methodist
Church; the New England Region of the Unitarian Universalist
Association; the New England Synod of the Evangelical Lutheran
Church in America; Our Lady of Fatima Shrine, Holliston,
Massachusetts; and the United Synagogue of Conservative Judaism;
and joined by the New England Yearly Meeting of Friends and the
Worcester Islamic Center.
                                                                     4


only a moment to thousands of international pilgrims who stay

for most of the day.

    The Shrine is a Massachusetts not-for-profit organization

whose purposes are described in its articles of organization as

follows:

    "To promote the devotion to Our Lady of La Salette through
    the organization of public pilgrimages and through the
    administration of the Sacraments of the Church; to provide
    spiritual guidance to the pilgrims visiting the Shrine; to
    provide food and housing, if necessary, for the proper care
    of the pilgrims; to offer to said pilgrims the opportunity
    of purchasing religious articles and books of all kinds; to
    seek contributions for the development and support of said
    Shrine; to use any or all of said funds for the religious
    education of young men training for religious and
    missionary priesthood; to provide funds to further foreign
    missions; and to do such further acts as are necessary and
    incidental to the carrying out of the purposes hereinbefore
    set forth."

    In keeping with the Shrine's purposes, visitors and

pilgrims can participate in a range of activities on the

Shrine's property.     Each day, the Shrine holds a Mass and

provides the opportunity for confession.    In addition, it offers

specialized prayer services and prayer groups at various times.

Each year, nearly 400,000 visitors make their way to the Shrine

between Thanksgiving and early January for its Festival of

Lights, during which the Shrine erects Christmas displays and

hangs approximately 400,000 Christmas lights.     In addition to

these events, the Shrine hosts a variety of other functions and

activities, including retreats, concerts, and fundraisers.
                                                                   5


     In 2012, the fiscal year at issue, the Shrine carried out

its operations on 199 acres of property it owned in the city of

Attleboro (city).   This case arises out of the city assessor's

determination that the Shrine owed property taxes in the amount

of $92,292.98, based on a valuation of $12,815,800, the taxable

portion of which was valued at $4,955,740.   The Shrine paid its

property tax, with interest, and in January, 2013, filed an

application for abatement, which the city's board of assessors

(assessors) denied in April, 2013.   The Shrine appealed to the

board, arguing that all of its property was exempt under Clause

Eleventh.2

     The board, for purposes of its analysis, divided the

Shrine's property into eight distinct portions:   (1) the

Shrine's church, (2) the indoor and outdoor chapels, (3) the

monastery, (4) the retreat center, (5) the welcome center and

surrounding land, (6) the maintenance building, (7) the former

convent, which was leased to a nonprofit organization that uses

the building as a safe house for battered women (safe house),

and (8) approximately 110 acres of "unimproved land" known as


     2
       The Shrine of Our Lady of La Salette Inc. (Shrine) also
claimed an exemption under G. L. c. 59, § 5, Third, which
exempts from taxation the real and personal property of a
"charitable organization" where the property is "occupied by it
or its officers for the purposes for which it is organized."
However, the Shrine later waived this claim after conceding that
it had failed to file the forms required to obtain such an
exemption.
                                                                     6


the Attleboro Springs Wildlife Sanctuary (wildlife sanctuary).

The board determined that the first four portions of the

property (the church, the chapels, the monastery, and the

retreat center, including the surrounding land and parking

areas) were exempt under Clause Eleventh.    It determined that

the welcome center was only partially exempt and that the

maintenance building, safe house, and wildlife sanctuary were

fully taxable.   The Shrine appeals these latter four

determinations, so we describe at length the board's findings

regarding these portions of the property.

     1.   Welcome center.   A typical pilgrimage to the Shrine

begins in the welcome center, where pilgrims and visitors are

shown a video presentation about Our Lady of La Salette.     After

a visit to the Shrine church to pray or to the chapel for

confession, visitors return to the cafeteria in the welcome

center for lunch.3   The cafeteria also "functions as a soup

kitchen serving free meals to the poor every Monday, and it is

used on occasion as overflow space in which to host a lecture or

workshop offered by the [S]hrine."   Visitors can also visit the

"bistro" in the welcome center, where a more limited menu of

food is available for purchase from noon to 5 P.M. each day.

     3
       The cafeteria does not charge pilgrims for lunch, apart
from a donation fee made in connection with the pilgrimage, and
it is not generally open to the public to purchase meals, except
during the Christmas Festival of Lights and during the season of
Lent.
                                                                   7


The Shrine's gift shop is located in the welcome center, where

visitors can purchase religious items such as books, statues,

and rosary beads.   The Shrine also offers other religious

lectures and programs in various spaces within the welcome

center.

     In addition, the Shrine uses the welcome center and

surrounding land for various fundraising activities, including

"yard sales, a carnival, a circus, a clambake, and a Christmas

Bazaar."   The Shrine sometimes hosted these events in

partnership with third parties, including various artists,

vendors, and, in at least one instance, a for-profit

entertainment company.   The events yielded various amounts for

the Shrine, ranging from $2,000 to $10,000.4

     The Shrine also grants access to the welcome center and

surrounding land to various public, religious, and nonprofit

groups for various events, and to private groups and individuals

for private functions.   For instance, the welcome center has

been used by the city as a polling station during elections, by

the Lions Club for an antique car show fundraiser, by a Native

American group for a powwow, and by the American Red Cross for a

blood drive.   In addition, the Shrine has leased the welcome


     4
       The Shrine operated the carnival in connection with a for-
profit entertainment company. The company received sixty per
cent of the profits, and the Shrine received forty per cent,
yielding $10,000 for the Shrine.
                                                                     8


center to "a family for a baptismal party; . . . a family for a

wedding rehearsal dinner; . . . and . . . a for-profit

transportation company for a presentation on religious tours and

travel."    Typically, these groups made donations ranging from

$200 to $1,000 to the Shrine in return for the use of the space,

but the Shrine allowed the American Red Cross to use the space

for free.

    The board determined that the Shrine "used [the welcome

center and surrounding land] in part for 'religious worship or

instruction,' and in part for other purposes, such as

fundraising activities and private functions."     The board found

that the assessors were correct to tax the welcome center using

a prorated or apportioned basis, wherein the assessors

calculated taxes due according to the percentage of time each

portion was used for secular rather than religious activity.

The board agreed with the assessors' determination that the

welcome center and surrounding land were taxable at forty per

cent of their value and sixty per cent exempt.

    2.     Maintenance building.   The Shrine used the maintenance

building to store "display items for the Festival of Lights

during the off season; inventory for the gift shop; and golf

carts and other maintenance vehicles and equipment used on the

subject property."   The board found the building fully taxable

because it was not used for "'religious worship or instruction'
                                                                      9


within the meaning of Clause Eleventh," and it was "immaterial"

whether the building furthered the Shrine's charitable purposes

if those purposes did not constitute religious worship or

instruction.

     3.   Safe house.    The Shrine leased the former convent to a

nonprofit organization that uses the building as a safe house

for battered women.     The board found it fully taxable because it

was no longer a parsonage and was not being used for "religious

worship or instruction."     The board noted that the safe house's

furtherance of a charitable purpose may have qualified this

portion of the property for an exemption under Clause Third, had

the Shrine filed the required documents for this exemption.        See

note 2, supra.

     4.   Wildlife sanctuary.    The board found that, in 2009, the

Shrine granted the Massachusetts Audubon Society a conservation

easement over the wildlife sanctuary,5 and that organization

subsequently managed it in accordance with the easement "as an

area containing open space and walking trails and available to

the public for passive recreation."     The board found that the

wildlife sanctuary was not being used for religious worship or

instruction, and noted that its furtherance of a charitable



     5
       The Shrine later transferred the fee interest to the
Massachusetts Audubon Society, but was the owner of record for
the fiscal year at issue.
                                                                    10


purpose may have qualified it for an exemption under Clause

Third had the Shrine filed the required documents.

       The board concluded "that the assessors properly exempted

so much of the subject property that qualified for the exemption

under Clause Eleventh," and that the Shrine "failed to prove its

entitlement to an abatement."    The Shrine appealed from the

board's determination, and we granted its application for direct

appellate review.

       Discussion.   General Laws c. 59, § 2, articulates the

general rule that "[a]ll property, real and personal, . . .

unless expressly exempt, shall be subject to taxation."    The

specific exemptions from taxation are enumerated in G. L. c. 59,

§ 5.    At issue here is the interpretation of the scope of Clause

Eleventh, which exempts from taxation:

       "[H]ouses of religious worship owned by, or held in trust
       for the use of, any religious organization, and the pews
       and furniture and each parsonage so owned . . . for the
       exclusive benefit of the religious organizations, . . . but
       such exemption shall not, except as herein provided, extend
       to any portion of any such house of religious worship
       appropriated for purposes other than religious worship or
       instruction. The occasional or incidental use of such
       property by an organization exempt from taxation under the
       provisions of [26 U.S.C. § 501(c)(3)] of the Federal
       Internal Revenue Code shall not be deemed to be an
       appropriation for purposes other than religious worship or
       instruction."

       Exemption statutes, such as Clause Eleventh, are "strictly

construed, and the burden lies with the party seeking an

exemption to demonstrate that it qualifies according to the
                                                                    11


express terms or the necessary implication of a statute

providing the exemption."    New England Forestry Found., Inc. v.

Assessors of Hawley, 468 Mass. 138, 148-149 (2014), citing

Milton v. Ladd, 348 Mass. 762, 765 (1965).    "We uphold findings

of fact of the board that are supported by substantial evidence.

We review conclusions of law, including questions of statutory

construction, de novo."     New England Forestry Found., Inc.,

supra at 149, citing Bridgewater State Univ. Found. v. Assessors

of Bridgewater, 463 Mass. 154, 156 (2012).    We give weight to

the board's interpretation of tax statutes, however, because the

"board is an agency charged with administering the tax law and

has 'expertise in tax matters.'"    AA Transp. Co. v. Commissioner

of Revenue, 454 Mass. 114, 119 (2009), quoting RHI Holdings,

Inc. v. Commissioner of Revenue, 51 Mass. App. Ct. 681, 685

(2001).   But "principles of deference . . . are not principles

of abdication."   Commissioner of Revenue v. Gillette Co., 454
Mass. 72, 75-76 (2009), quoting Duarte v. Commissioner of

Revenue, 451 Mass. 399, 411 (2008).    "Ultimately, . . . the

interpretation of a statute is a matter for the courts."     Onex

Communications Corp. v. Commissioner of Revenue, 457 Mass. 419,

424 (2010).

    In interpreting the scope of Clause Eleventh, we recognize

that a house of religious worship is more than the chapel used

for prayer and the classrooms used for religious instruction.
                                                                  12


It includes the parking lot where congregants park their

vehicles, the anteroom where they greet each other and leave

their coats and jackets, the parish hall where they congregate

in religious fellowship after prayer services, the offices for

the clergy and staff, and the storage area where the extra

chairs are stored for high holy days.   In some houses of

religious worship, all of these portions of property (apart from

the parking area) may be located with the chapel in a single

building; in others with larger congregations, they may be

located in multiple buildings, some adjoining the chapel, some

standing alone.   We have long recognized that all of these

portions of property are exempt from taxation under Clause

Eleventh even if no religious worship occurs within these

spaces; it suffices that they are used for "purposes connected

with" religious worship, Proprietors of the S. Congregational

Meetinghouse in Lowell v. Lowell, 1 Met. 538, 541 (1840), or,

otherwise stated, purposes that "normally accompany and

supplement the religious work of a parish."   Assessors of

Framingham v. First Parish in Framingham, 329 Mass. 212, 215

(1952).

    The Shrine is indisputably a house of religious worship,

but it is not a typical one, because it is not a parish with a

congregation but a national shrine of the Missionaries where

thousands of pilgrims and visitors come for prayer, confession,
                                                                    13


religious retreats, and religious education, and, during the

Christmas season, to find religious inspiration from its

Festival of Lights.    We address separately the four portions of

property at issue on appeal.

    1.   Welcome center.    The board recognized that the welcome

center was used at times for "religious worship or instruction"

because religious lectures or programs were offered, but it also

found that the welcome center was used for purposes other than

"religious worship or instruction," such as fundraising

activities, including a Christmas Bazaar.    The board also found

that "religious worship or instruction" did not occur in the

bistro or gift shop, "though they may have served to promote the

[Shrine's] religious purposes in general."   The board concluded

that, where properties owned by religious organizations are used

only in part for "religious worship or instruction," Clause

Eleventh "allows" them "to be taxed on an apportioned basis."

    The board defined far too narrowly the scope of the

religious exemption.   A video presentation about Our Lady of La

Salette plainly is religious instruction.    Pilgrims and visitors

who spend hours at the Shrine need to eat and drink, so the

cafeteria and bistro are "connected with" religious worship, and

"accompany and supplement" the religious work of the Shrine by

sparing pilgrims and visitors the need to bring their own food

and drink or leave the Shrine in order to find it.   See
                                                                  14


Assessors of Framingham, 329 Mass. at 215; Proprietors of the S.

Congregational Meetinghouse in Lowell, 1 Met. at 541.   Those who

are inspired by the Shrine may obtain religious objects and

books at the gift shop that might allow them to continue their

religious worship and instruction when they leave.   The fact

that money earned from the cafeteria, bistro, and gift shop may

help pay for the Shrine's expenses does not remove them from the

realm of religious worship and instruction; even a church cannot

live on prayer alone.

    Nor is it appropriate for the board to tax the welcome

center "on an apportioned basis" based on the assessor's

estimation of the percentage of nonreligious use of the welcome

center.   By the board's logic, a church whose parish hall is

used for occasional bake sales, rummage sales, and holiday

bazaars to raise money for the church, and the occasional

wedding reception, could have its parish hall taxed on an

apportioned basis based on an assessor's estimation of the

percentage of its use that is not for "religious worship or

instruction."   Clause Eleventh, however, provides that the

exemption shall not "extend to any portion of any such house of

religious worship appropriated for purposes other than religious

worship or instruction."   By choosing the word "appropriated,"

the Legislature expressed its intent that a portion of a house

of religious worship shall either be exempt or not exempt, based
                                                                   15


on its "dominant purpose."    See Assessors of Framingham, 329
Mass. at 216 ("[t]he right of exemption from taxation . . .

depends on the dominant purpose for which the rooms are

maintained and their actual use for that purpose").

    The dominant purpose test thus considers, as to each

portion of church property, whether its dominant purpose is

religious worship or instruction or connected with religious

worship or instruction (and is therefore exempt from taxation),

or whether its dominant purpose is something other than

religious worship or instruction (and therefore has been

"appropriated for purposes other than religious worship or

instruction").   See Assessors of Framingham, 329 Mass. at 216;

G. L. c. 59, § 5, Eleventh.   See generally 4 W.W. Bassett, W.C.

Durham, Jr., & R.T. Smith, Religious Organizations and the Law

§ 17:90 (2013) ("primary use" standard has been "almost

universally adopted" by States in determining property tax

exemptions for religious institutions).

    We do not infer from the revision of Clause Eleventh in

1980 (which added the provision that "[t]he occasional or

incidental use of such property by an organization exempt from

taxation under the provisions of [26 U.S.C. § 501(c)(3) of the

Internal Revenue Code] shall not be deemed to be an

appropriation for purposes other than religious worship or

instruction") that the Legislature intended that the occasional
                                                                  16


or incidental use of property by a person or entity other than a

nonprofit organization shall be deemed such an appropriation.

See 1980 House Doc. No. 6373.   The addition of this provision

should be read to reflect nothing more than a legislative intent

to assure religious institutions that they do not risk their tax

exemption by allowing nonprofit organizations occasionally to

use their facilities for meetings and events.   It cannot

reasonably be read to suggest a rejection of the dominant

purpose test articulated prior to this statutory revision in

Assessors of Framingham, which affirmed that the exemption

applied to a church building that had occasionally been used for

wedding receptions, auction sales, and card parties, as well as

meetings of organizations that were likely not tax-exempt

nonprofit organizations.   See Assessors of Framingham, 329 Mass.

at 213-214, 216.

    In conclusion, the board committed an error of law in

failing to apply the dominant purpose test to the welcome

center.   Because the dominant purpose of the welcome center is

"connected with" religious worship and instruction, and

"accompan[ies] and supplement[s]" the religious work of the

Shrine, we conclude that it should have been entirely exempt

under Clause Eleventh.   See Assessors of Framingham, 329 Mass.

at 215; Proprietors of the S. Congregational Meetinghouse in

Lowell, 1 Met. at 541.
                                                                    17


       2.   Maintenance building.   The board found that the

maintenance building is used to store display items for the

Festival of Lights during the off season, inventory for the gift

shop, and maintenance vehicles used on the Shrine's property.

In essence, the maintenance building is the equivalent for a

larger church of the storage cellar or storage shed of a smaller

church, and is similarly connected with the religious work of

the Shrine.    The Festival of Lights during the Christmas season

is part of the Shrine's celebration of Christmas, so the storage

of lights in the off season is a purpose connected with

religious worship.    See Assessors of Framingham, 329 Mass. at

216.    As earlier noted, the gift shop is also connected with

religious worship and instruction, so the storage of its

inventory is a purpose connected with such worship and

instruction.    Maintenance vehicles assist Shrine staff in

maintaining the Shrine and its grounds, so the storage of these

vehicles is also connected to religious worship and instruction.

The board correctly found that the parking lot of the Shrine was

exempt from taxation; the building where the maintenance

vehicles are kept that are used to clear that parking lot from

snow and ice in the winter were equally exempt.     Because the

dominant purpose of the maintenance building is connected with

the religious worship and instruction offered at the Shrine, we
                                                                     18


conclude that the board erred in declining to find it exempt

from taxation under Clause Eleventh.

    3.     Safe house.   The Shrine argues that the portion of its

property leased to a nonprofit organization and used as a safe

house for battered women should have been exempt because it was

incidental to the over-all use of the Shrine's property as a

place of religious worship and instruction, and because it

furthered the Shrine's religious mission of performing

charitable deeds in the community.    We disagree for three

reasons.

    First, we decline to adopt the Shrine's argument that the

dominant purpose test is an "all or nothing" test regarding the

exemption of church property, i.e., that an assessor must look

at the entirety of a church's property and determine whether the

dominant purpose of that property is religious worship or

instruction, such that the entirety of the property is either

exempt or not.   Clause Eleventh, in providing that the exemption

shall not "extend to any portion of any such house of religious

worship appropriated for purposes other than religious worship

or instruction," expressly recognizes that the exemption

analysis must focus separately on each "portion" of a house of

religious worship.   This court conducted such an analysis in

Proprietors of the S. Congregational Meetinghouse in Lowell, 1

Met. at 540-541, where the second floor of a building erected by
                                                                  19


a "religious society" was used as a place of worship and a

vestry, and six "tenements" on the first floor were rented as

commercial stores, with the income from the rentals used to pay

the money borrowed to purchase the land and erect the building.

The court held that "the exemption in the statute extended to

that part of the property only which was used as a place of

worship, and for purposes connected with it . . . such as the

vestry, the furnace and the like . . . but did not extend to

separate tenements used for purposes exclusively secular."     Id.

at 541.   The appropriate analysis focuses on whether the

dominant purpose of each portion of the property, rather than

the property as a whole, is religious worship or instruction.

    Second, we recognize that religion embraces charitable

deeds and providing help to those in need, but we also recognize

that the Legislature did not include within the scope of Clause

Eleventh "any portion of any . . . house of religious worship

appropriated for purposes other than religious worship and

instruction" (emphasis added).   Here, the nonprofit

organization's use of the property as a safe house was

"permanent and exclusive," see Assessors of Framingham, 329
Mass. at 216, rather than "occasional or incidental."    See G. L.

c. 59, § 5, Eleventh.   Where a house of religious worship grants

a "permanent and exclusive" lease of a portion of its property

to a nonprofit organization to perform a charitable mission,
                                                                  20


rather than religious worship or instruction, we conclude that

this portion of its property was "appropriated for purposes

other than religious worship and instruction" under Clause

Eleventh.

    Our conclusion is strongly supported by the legislative

history regarding the amendment to Clause Eleventh enacted in

1980 that inserted the provision making clear that the

"occasional or incidental use" by a nonprofit organization of a

portion of a house of religious worship's property "shall not be

deemed to be an appropriation for purposes other than religious

worship or instruction."   The original version of the bill would

have extended the exemption to "any portion . . . appropriated

for the purpose of any [nonprofit organization]."   1980 House

Doc. No. 3699.   The Governor returned the bill to the

Legislature, declaring that he agreed with the bill's underlying

purpose to ensure religious institutions the ability to allow

"charitable organizations of the community [to] use their rooms

or facilities without fear of exemption loss," but was concerned

that the bill was "much too broad" because "[i]t would grant tax

exemption to the permanent and exclusive non-religious use of

church owned property."    See 1980 House Doc. No. 6373.   The

resulting amendment allows nonprofit organizations, many of

which are charitable organizations, to use property owned by

houses of religious worship without risk to the exemption so
                                                                    21


long as that use was merely occasional and incidental.    Compare

G. L. c. 59, § 5, Eleventh, as amended through St. 1980, c. 411,

with 1980 House Doc. No. 3699.

    Third, the Legislature expressly provides an exemption from

taxation for the real and personal property of a charitable

organization occupied for a charitable purpose, but that

exemption is under Clause Third, not Clause Eleventh.     Had the

Shrine timely filed the documents required under Clause Third,

it might have obtained an exemption for the safe house.     The

Shrine cannot avoid its obligation to file these documents under

Clause Third by claiming that charitable deeds fall within the

rubric of religious worship and education under Clause Eleventh.

    4.   Wildlife sanctuary.     For essentially the same reasons

that we affirm the board's determination regarding the safe

house, we affirm its determination that the wildlife sanctuary

was fully taxable.   The Shrine notes that it used the sanctuary

for meditative walks and granted a conservation easement to the

Massachusetts Audubon Society in 2009 to "promote . . .

ecospirituality and reconciliation with the creation."     The

easement grants general rights of access to the public while

reserving access rights for those affiliated with the Shrine.

According to the Shrine, the easement's express purpose, coupled

with the Shrine's use of the property for meditative walks,

establish that the Shrine used this property for religious
                                                                   22


worship, and any secular use of the property was incidental to

this purpose.   But under the terms of the easement, the Shrine

transferred to the Society the "exclusive right and

responsibility to manage the [wildlife sanctuary]" and perform a

range of conservation-related activities (emphasis added).       This

grant of access to a nonprofit organization, coupled with

unrestricted public access rights, represents a "permanent and

exclusive" appropriation of this portion of the Shrine's

property for a dominant charitable purpose.

    We appreciate that a wildlife sanctuary may be for some a

spiritual sanctuary, much as working in a safe house may be for

some the realization of a spiritual mission.   But the

Legislature did not intend either a wildlife sanctuary or a safe

house, when used and operated as they were here, to qualify as a

house of religious worship.    Where their dominant purpose is

charitable, both might have been exempt from taxation under

Clause Third, but neither was exempt under Clause Eleventh.

    Conclusion.    For the reasons stated above, we reverse the

board's determination under Clause Eleventh that the welcome

center was taxable in part and that the maintenance building was

taxable in full, and affirm the board's determination that the

safe house and the wildlife sanctuary were subject to taxation.

We remand the case to the board for a determination regarding

the amount of the abatement.
              23


So ordered.